DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The present application is being examined under the claims filed on 07/28/2021.
Claims 1-2, 4, 13, 16, and 20 are amended.
Claims 7 and 19 are cancelled.
Claims 1-6, 8-18, and 20 are rejected.
Claims 1-6, 8-18, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/27/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed on 07/28/2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejections under 35 USC 112(a) has been withdrawn in view of amendments.
Applicant’s arguments, filed on 07/28/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections under 35 USC 112(b) has been withdrawn in view of amendments.
Applicant’s arguments, filed on 07/28/2021, with respect to 35 U.S.C. 103 have been fully considered but are moot because the arguments are directed to amended limitations that have not been previously examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib et al. (US 2016/0217390 A1, hereinafter Shoaib) in view of Takeo (US 5278755 A).

(Currently Amended) Regarding claim(s) 1 and 13
Taking claim 1 as an exemplary, Shoaib teaches: a system, comprising: a memory that stores computer executable components; a processor that executes computer executable components stored in the memory ([0029] "memory 108 can store instructions executable by the processor(s) 104 including an operating system (OS) 112, a machine learning module 114, and programs or applications 116 that are loadable and executable by processor(s)"), 
wherein the computer executable components comprise: 
a determination component that determines respective outputs for successively more complex neural networks of a set in which neural network complexity is a function of at least one of input pixel count or hidden layer sizes ([0025] e.g., “For example, test instances may be processed in a sequence of decision models starting from the simplest model and proceeding to increasingly complex models. After the application of each model in the sequence, a confidence level of a resulting output class label (e.g., class probability) may be determined.” [0046] e.g., “SE classifier 500 includes a complexity assessment (CA) module 502 that determines complexity of input data 504 received by the SE classifier. For example, as described in detail below, CA module 502 may determine complexity of data by applying various machine learning models to the data. Each of the machine learning models, respectively, is able to categorize data having less than particular levels of complexity.” Examiner note: Shoaib teaches determining output class label from simplest model to increasingly complex models where complexity of models is related to complexity of input data.); and
a consensus component that determines consensus between a first neural network and a second neural network of the set based on the respective outputs ([0056] e.g., “First, if the biased classifiers 802 and 804 predict the same class (e.g., ++ or −−), then consensus module 806 determines a consensus and the corresponding label (e.g., + or −) is produced as output. Second, if the biased classifiers 802 and 804 predict different classes (e.g., +− or −+), then consensus module 806 determines no consensus (NC).”).
Shoaib does not explicitly teach: wherein if consensus between the first and second neural network is achieved, then the second neural network is selected as optimally complex.
However, Takeo teaches: wherein if consensus between the first and second neural network is achieved the second neural network is selected as optimally complex (Col. 7, ll. 25-40, "With the method for determining an image point in an object image in accordance with the present invention, a plurality of different neural networks are prepared for a plurality of different image recording menus. Each of the neural networks receives an image signal and generates outputs which represent an image point. A neural network, which is optimum for the predetermined image recording menu, is selected from the plurality of the neural networks. The selected neural network is employed in obtaining outputs, which represent the image point located in the region inside of the object image. Therefore, even if the image recording menu changes, an image point located in the region inside of an object image can be determined, which image point is optimum for the new radiation image recording menu"; Examiner note: applicant discloses that consensus is reached where two or more successive large networks yields the same inference output. Similarly, Takeo teaches that each of the neural networks generates outputs which represent an image point. So, it can be considered that consensus is reached where each of neural networks generate outputs which represent the image point.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling technique selecting a classifier for energy-efficient machine learning of Shoaib to incorporate Takeo’s technique selecting an optimal size of a neural network among multiple neural networks where they generate the same outputs. The motivation/suggestion for doing this would be for the purpose to accurately determine an image point located in the region inside of an object image (Takeo, Col. 6, ll. 40-41 “an image point located in the region inside of an object image is determined accurately.”).
As per the non-exemplary claims(s) 13, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

(Previously Amended) Regarding claim(s) 3

Shoaib teaches: further comprising a selection component that determines output for smallest sized input of a set of inputs on a least complex neural network of the set ([0025] "If the confidence level is beyond a particular threshold value, the output class label produced by the current model is considered to be a final outcome. In this case, the test instance is not processed by any subsequent models in the sequence. Thus, relatively non-complex test instances are processed by only one or the initial few (least complex) model(s) in the sequence"; [0048] "The confidence value determines whether or not the input is passed on to a subsequent next stage"; Examiner note: under the broadest reasonable interpretation, examiner maps “output class label” in Shoaib to “output” in the claim, “test instances” in Shoaib to “inputs” in the claim. Examiner further maps “machine learning model” in Shoaib to “neural network” in the claim because applicant merely recites the term).

(Original) Regarding claim(s) 17
Shoaib in view of Takeo teaches: the method of claim 13. 
Shoaib teaches further comprising determination of a consensus profile that comprises a distribution of consensus points for the set of inputs ([0061] "SE classifier stage 900 may include a global consensus (GC) module 908, which aggregates outputs from all LC modules of the binary-class classifiers 902-906."; [0073] "The consensus probability determines the confidence of the biased classifier stage while operating on the various training instances").

(Previously Amended) Regarding claim(s) 18
Shoaib in view of Takeo teaches: the method of claim 13. 
Shoaib further teaches if consensus between the first and second neural is not achieved then input size relative to size of prior inputs is increased ([0066] “identical labels from two biased classifiers of a stage imply consensus whereas contradicting labels imply non-consensus (NC). However, the biased classifiers may produce labels based, at least in part, on class probabilities associated with the labels. This provides an opportunity to design a slightly different consensus measure (or confidence value) called the "consensus threshold", which may, at least partially, control the number of test instances processed by a stage”; [0067] “relatively small consensus threshold values for a classifier stage generally result in increasing the fraction of the input test instances that will be classified by the stage”; Examiner note: examiner maps “relatively small consensus threshold” in Shoaib to non-consensus and “increasing the fraction of the input test instances” in Shoaib to increasing input size.).

(Currently Amended) Regarding claim(s) 20
Shoaib teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith ([0033] “Computer readable media may include computer storage media and/or communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data”), the program instructions executable by processor to cause the processor ([0029] "memory 108 can store instructions executable by the processor(s) 104 including an operating system (OS) 112, a machine learning module 114, and programs or applications 116 that are loadable and executable by processor(s)") to:
generate a trained set of neural networks for respective inputs of varying sizes (Fig. 13 and [0016] "a training process for a scalable-effort classifier of a machine learning model, according to various example embodiments"; [0001] “In the training phase, typical input examples are used to build decision models that characterize the data. In the testing phase, the learned model is applied to new data instances in order to infer different properties such as relevance and similarity”; [0002] “a first classifier stage involves the simplest machine learning models and is able to classify input data that is relatively simple. Subsequent classifier stages have increasingly complex machine learning models and are able to classify more complex input data”);
determine output for smallest sized of the inputs on a least complex neural network of the set in which neural network complexity is a function of at least one of input pixel count or hidden layer sizes ([0025] e.g., “For example, test instances may be processed in a sequence of decision models starting from the simplest model and proceeding to increasingly complex models. After the application of each model in the sequence, a confidence level of a resulting output class label (e.g., class probability) may be determined.” [0046] e.g., “SE classifier 500 includes a complexity assessment (CA) module 502 that determines complexity of input data 504 received by the SE classifier. For example, as described in detail below, CA module 502 may determine complexity of data by applying various machine learning models to the data. Each of the machine learning models, respectively, is able to categorize data having less than particular levels of complexity.” Examiner note: Shoaib teaches determining output class label from simplest model to increasingly complex models where complexity of models is related to complexity of input data.); 
determine output for successively more complex neural networks of the set (Fig. 14 and [0078] "the machine learning model determines whether the first level of complexity is able to classify the input value"; "if the first level of complexity is not able to classify the input value, the machine learning model may apply a second level of complexity of the machine learning model to the input value. The second level of complexity is more complex than the first level of complexity";  Examiner note: Shoaib teaches “the first level of complexity” and “the second level of complexity” as machine learning models having different level of complexity where the two machine learning models can be considered as successively more complex machine learning models of a set.); and 
determine consensus between a first neural network and a second neural network of the set ([0056] e.g., “First, if the biased classifiers 802 and 804 predict the same class (e.g., ++ or −−), then consensus module 806 determines a consensus and the corresponding label (e.g., + or −) is produced as output. Second, if the biased classifiers 802 and 804 predict different classes (e.g., +− or −+), then consensus module 806 determines no consensus (NC).”).
Shoaib does not explicitly teach: wherein if consensus between the first and second neural network is achieved, then the second neural network is selected as optimal size.
Takeo teaches wherein if consensus between the first and second neural network is achieved the second neural network is selected as optimally complex (Col. 7, ll. 25-40, "With the method for determining an image point in an object image in accordance with the present invention, a plurality of different neural networks are prepared for a plurality of different image recording menus. Each of the neural networks receives an image signal and generates outputs which represent an image point. A neural network, which is optimum for the predetermined image recording menu, is selected from the plurality of the neural networks. The selected neural network is employed in obtaining outputs, which represent the image point located in the region inside of the object image. Therefore, even if the image recording menu changes, an image point located in the region inside of an object image can be determined, which image point is optimum for the new radiation image recording menu"; Examiner note: applicant discloses that consensus is reached where two or more successive large networks yields the same inference output. Similarly, Takeo teaches that each of the neural networks generates outputs which represent an image point. So, it can be considered that consensus is reached where each of neural networks generate outputs which represent the image point.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling technique selecting a classifier for energy-efficient machine learning of Shoaib to incorporate Takeo’s technique selecting an optimal size of a neural network among multiple neural networks where they generate the same outputs. The motivation/suggestion for doing this would be for the purpose to accurately determine an image point located in the region inside of an object image (Takeo, Col. 6, ll. 40-41 “an image point located in the region inside of an object image is determined accurately.”).

Claim(s) 2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Takeo, and further in view of Ko et al. (US 20170278386 A1, hereinafter Ko).

(Currently Amended) Regarding claim(s) 2 and 14
Taking claim 2 as an exemplary, Shoaib in view of Takeo teaches: the system of claim 1.
Shoaib teaches: further comprising a training component that generates a trained set of neural networks for respective inputs of varying input [pixel counts] (Fig. 13 and [0016] "a training process for a scalable-effort classifier of a machine learning model, according to various example embodiments"; [0001] “In the training phase, typical input examples are used to build decision models that characterize the data. In the testing phase, the learned model is applied to new data instances in order to infer different properties such as relevance and similarity”; [0002] “a first classifier stage involves the simplest machine learning models and is able to classify input data that is relatively simple. Subsequent classifier stages have increasingly complex machine learning models and are able to classify more complex input data”; Examiner note: examiner considers “inputs of varying sizes” as input data having different complexities.).
Shoaib in view of Takeo does not explicitly teach: input pixel counts.
However, Ko teaches: input pixel counts ([0086] e.g., “the number of neural layers which configure the neural networks may vary depending on the size of the image input.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique of multiple classifier stages having increasing complexity of Shoaib in view of Takeo to incorporate the method of neural network configured depending on the size of the image input of Ko.  The motivation/suggestion for doing this would be for the purpose to increase accuracy and efficiency of the classification of the object (Ko, [0069] “the traffic information collecting apparatus generates the object classification information using the pre-processed image to increase accuracy and efficiency of the classification of the object.”).
As per the non-exemplary claims(s) 14, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

(Previously Amended) Regarding claim(s) 15
Shoaib in view of Takeo and Ko teaches: the method of claim 14.
Shoaib teaches further comprising a selection component that determines output for smallest sized input of a set of inputs on a least complex neural network of the set ([0025] "If the confidence level is beyond a particular threshold value, the output class label produced by the current model is considered to be a final outcome. In this case, the test instance is not processed by any subsequent models in the sequence. Thus, relatively non-complex test instances are processed by only one or the initial few (least complex) model(s) in the sequence"; [0048] "The confidence value determines whether or not the input is passed on to a subsequent next stage"; Examiner note: under the broadest reasonable interpretation, examiner maps “output class label” in Shoaib to output in the claim, “test instances” in Shoaib to inputs in the claim. Examiner further maps “machine learning model” in Shoaib to neural network in the claim because applicant merely recites the term).

Claim(s) 4-6, 8-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib in view of Takeo, and further in view of Sarah (US 2016/0239736 A1).

(Currently Amended) Regarding claim(s) 4 and 16
Taking claim 4 as an exemplary, Shoaib in view of Takeo teaches: the system of claim 1.

However, Sarah teaches: further comprising an architecture component that forms a chain of increasingly complex classifiers by subsampling feature sizes of a large neural network based on at least one parameter comprising one or more of: successively decreasing sub-sampling rates of a set of inputs of the neural network, wherein decreasing rates is increasing complexity by successively reducing interval between selected feature components or bit precision of the set of inputs ([0064] e.g., “Decreasing the pooling window size may cause fewer values to be included in the operation. As less pooling is performed, less data may be sub-sampled and more information may be preserved and passed to the next layer in the DCN. The amount of information lost in the pooling layer may decrease, but the number of computations that are performed may increase.” [0079] e.g., “For instance, the architecture may be changed by increasing the number of convolution layers of the classifier, decreasing the stride of one or more convolution filters, by adding pooling layers or fully-connected layers, or by adjusting the size of the convolution layers or pooling layers.”).
(Sarah [0075] “Thus, a more accurate classification may be obtained for the previous input”).

(Original) Regarding claim(s) 5
Shoaib in view of Takeo and Sarah teaches: the system of claim 4.
Shoaib teaches: further comprising a profile component that determines a consensus profile that comprises a distribution of consensus points for the set of inputs ([0061] "SE classifier stage 900 may include a global consensus (GC) module 908, which aggregates outputs from all LC modules of the binary-class classifiers 902-906."; [0073] "The consensus probability determines the confidence of the biased classifier stage while operating on the various training instances").

(Previously Amended) Regarding claim(s) 6
Shoaib in view of Takeo and Sarah teaches: the system of claim 4.
Shoaib further teaches: wherein if consensus between the first and second neural network is not achieved then input size is increased relative to a prior input size ([0066] “identical labels from two biased classifiers of a stage imply consensus whereas contradicting labels imply non-consensus (NC). However, the biased classifiers may produce labels based, at least in part, on class probabilities associated with the labels. This provides an opportunity to design a slightly different consensus measure (or confidence value) called the "consensus threshold", which may, at least partially, control the number of test instances processed by a stage”; [0067] “relatively small consensus threshold values for a classifier stage generally result in increasing the fraction of the input test instances that will be classified by the stage”; Examiner note: examiner maps “relatively small consensus threshold” in Shoaib to non-consensus and “increasing the fraction of the input test instances” in Shoaib to increasing input size.).

(Original) Regarding claim(s) 8
Shoaib in view of Takeo and Sarah teaches: the system of claim 4.
Shoaib further teaches: wherein consensus is determined for all inputs ([0057] "For all input test instances that are either below C+ or above C−, both biased classifiers provide identical class labels and thus a consensus, which may be determined by CA module").

(Original) Regarding claim(s) 9
Shoaib in view of Takeo and Sarah teaches: the system of claim 4.
Shoaib further teaches: wherein a consensus profile across all inputs is determined in an error-free state ([0061] "SE classifier stage 900 may include a global consensus (GC) module 908, which aggregates outputs from all LC modules of the binary-class classifiers 902-906."; [0055] "SE classifier stage 800 may, for example, be used for a binary classification algorithm with two possible class outcomes + and −. + biased classifier 802 and − biased classifier 804 may be trained to detect one particular class with high accuracy. For example, + biased classifier 802 is biased towards class + (denoted by C+). Thus, + biased classifier 802 may relatively frequently mispredict class labels for test instances from class −, but seldom mispredict class labels for test instances from class +"; [0061] "GC module 908 may have a particular functionality such that if there is positive consensus (e.g., ++) in exactly one LC module, then GC module 908 outputs a class label corresponding to the consenting binary-classification unit (e.g., one of binary-class classifiers 902-906)"; [0056] "First, if the biased classifiers 802 and 804 predict the same class (e.g., ++ or −−), then consensus module 806 determines a consensus and the corresponding label (e.g., + or −) is produced as output"; Examiner note: applicant discloses that the errors can be of different types. So, error-free can be considered where two classifiers predict the same class (e.g., ++ or −−).).

(Original) Regarding claim(s) 10
Shoaib in view of Takeo and Sarah teaches: the system of claim 9.
Shoaib further teaches: wherein a consensus profile across all inputs is determined in presence of errors ([0061] "SE classifier stage 900 may include a global consensus (GC) module 908, which aggregates outputs from all LC modules of the binary-class classifiers 902-906."; [0061] "On the other hand, if more than one LC module provides consensus, then the next SE classifier stage is invoked"; [0056] "Second, if the biased classifiers 802 and 804 predict different classes (e.g., +− or −+), then consensus module 806 determines no consensus (NC). In this case input Ii to classifier stage 800 is considered to be too difficult to be classified by classifier stage 800 and the next-stage input Ii+1 is produced and provided to the next-stage classifier"; Examiner note: applicant discloses that the errors can be of different types. So, error can be considered where two classifiers predict the different class (e.g. +- or −+).).

(Original) Regarding claim(s) 11
Shoaib in view of Takeo and Sarah teaches: the system of claim 10.
Shoaib further teaches: wherein a determination is made that a delta (Fig. 9, output from LC in element 902) of the profile consensus without error (Fig. 9, e.g., ++ in LC.0 in element 1000) is within a pre-determined threshold (Fig. 9, element LC, note that the threshold is a very small number larger than zero) of the consensus profile in presence of errors (Fig. 9, e.g., C+ in element 902), and wherein an error (Fig. 10, element OUTPUT, e.g., NC) is reported if the delta is greater than the threshold or a no-error (Fig. 10, element OUTPUT, e.g., CLASS 0) is reported if the delta is less than the threshold ([0067] "component classifier outputs may be combined over a continuum to either relax or tighten the consensus operations by using a consensus threshold, denoted by δ. In feature space 700, δ=0 and classifiers 702 and 704 not modified. In feature space 1100, δ<0 and classifiers 702 and 704 (shown as dashed lines) are modified by δ to be classifiers 1102 and 1104. In feature space 1200, δ>0 and classifiers 702 and 704 (shown as dashed lines) are modified by δ to be classifiers 1202 and 1204"; Examiner note: Shoaib teaches error as (+- or −+) and error-free as (++ or −−) in claims 9 and 10; Examiner considers that classifier 1104 as shown in Fig. 11 produces + biased label (no error) in presence of errors (+- or −+)  and δ<0 as delta is less than pre-determined threshold). 

(Original) Regarding claim(s) 12
Shoaib in view of Takeo and Sarah teaches: the system of claim 11.
Shoaib further teaches: wherein a minimum permissible operating voltage is determined as a function of the delta exceeding the threshold ([0020] "SE machine learning may expend computational effort (e.g., computational time and energy) that is proportional to the difficulty of the data. This approach provides a number of benefits, including faster computations and energy savings, as compared to fixed-effort machine learning"; [0025] "If the confidence level is beyond a particular threshold value, the output class label produced by the current model is considered to be a final outcome"; [0025] "This approach provides a resource management technique for achieving scalability in computational effort at runtime"; Examiner note: for examination purposes, examiner has interpreted "voltage" as "energy" with the broadest reasonable interpretation.).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Scarborough et al. (US 7472097 B1): teaches using a consensus group in employee selection where multiple neural networks predict the same outcome.
Sun et al. (US 2018/0157976 A1): teaches determination method for convolutional neural network model using three determination units (complexity of a database including multiple samples, a classification capability, to acquire classification capability of each of the multiple candidate CNN models).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/JAEYONG J PARK/Examiner, Art Unit 2126    


                                                                                                                                                                                                   

 
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116